Pennewill, C. J.:
The court think that inasmuch as the tenant furnished all the teams, and labor, all the phosphate, and all the seed wheat in putting in the crop, the landlord should have furnished half of the phosphate, which is seventy-five dollars. Therefore we think that the tenant is entitled to half- of the total amount, four hundred and forty dollars and ninety-six cents, or two hundred and twenty dollars and forty-eight cents, plus seventy-five dollars, the share of the phosphate the landlord did not furnish, making two hundred and ninety-five dollars and forty-eight cents; and the landlord is entitled to two hundred and twenty dollars and forty-eight cents, less seventy-five dollars, or one hundred and forty-five dollars and forty-eight cents.
Our decision is based upon the circumstances of this particular case, and we think the adjustment is as equitable as we can make.
Let an order be entered accordingly, each party paying one-half the costs.